internal_revenue_service number release date index number ------------------------ --------------------------- ------------------------------------- in re private_letter_ruling department of the treasury washington dc person to contact -------------------------- id no ---------------- ----------------- telephone number -------------------- refer reply to cc tege eb qp4 plr-113758-18 date date -------------------------- ------------------------ ------------------------- --------------------- ------------------------- --------------------------------------------------------------------------------------- ------------------------------- --------------------------------------------------------------------------------------- ------------------------- ------------------- ----------------------- ---------------- ------------------ ------------------ decedent taxpayer son grandchild a grandchild b ira trust trustee state date date date date dear ----------------- this letter responds to your request dated date as supplemented by correspondence dated date in which several rulings are requested under sec_408 of the internal_revenue_code the following facts and representations have been submitted under penalties of perjury in support of the rulings requested decedent was married to taxpayer until his death on date at which time decedent was over ½ years old and a resident of state decedent was survived by taxpayer and his son son and two grandchildren grandchild a and grandchild b at the time of his death decedent owned an individual_retirement_account ira the beneficiary of ira was trust and no contingent beneficiary was named plr-113758-18 on date within nine months after the death of decedent trustee executed a renunciation and qualified_disclaimer to disclaim any and all interest in ira to which trust may have been entitled also on date son executed a renunciation and qualified_disclaimer to disclaim any and all interest in ira to which son may have been entitled on date within nine months after the death of decedent grandchild a executed a renunciation and qualified_disclaimer to disclaim any and all interest in ira to which grandchild a may have been entitled on date within nine months after the death of decedent grandchild b executed a renunciation and qualified_disclaimer to disclaim any and all interest in ira to which grandchild b may have been entitled your request states that the above disclaimers collectively the disclaimers will qualify as qualified disclaimers under sec_2518 you have represented that under the applicable laws of state the disclaimers result in ira passing to decedent’s estate because there is no contingent beneficiary of ira and being governed by decedent’s will additionally you have represented that under the applicable laws of state the disclaimers result in taxpayer being entitled to ira as beneficiary of decedent’s estate you have stated that taxpayer wishes to distribute ira to herself as sole beneficiary of ira under decedent’s estate and roll over such distribution into an individual_retirement_account in her own name based on the above you through your authorized representative request the following letter rulings taxpayer as decedent’s spouse will be treated as having acquired ira directly from decedent and not from decedent’s estate_or_trust taxpayer is eligible to roll over ira to one or more iras established and maintained in her own name pursuant to sec_408 provided that the rollover occurs no later than the sixtieth day following the day the proceeds of ira are distributed taxpayer will not be required to include in her gross_income for federal_income_tax purposes for the calendar_year in which the distribution and rollover occur the amount distributed from ira and timely rolled over into the iras established and maintained in taxpayer’s name with respect to your ruling requests sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 plr-113758-18 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that an ira will be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_408 provides that sec_408 does not apply any amount to the extent that such amount is a required_minimum_distribution described in sec_408 in the present case although trust was designated as the beneficiary of ira trust disclaimed its interest in ira and ira passed to decedent’s estate additionally son grandchild a and grandchild b disclaimed each of their interests in ira resulting in taxpayer being entitled to ira as the beneficiary of decedent’s estate because taxpayer is entitled to ira as the beneficiary of decedent’s estate then for purposes of applying sec_408 to ira taxpayer is effectively the individual for whose benefit ira is maintained accordingly if taxpayer receives a distribution of the proceeds of ira she may roll over the distribution other than those required plr-113758-18 minimum distribution amounts required to have been distributed or to be distributed in accordance with sec_401 into an ira established and maintained in her name therefore with respect to your ruling requests we conclude that for purposes of sec_408 taxpayer as decedent’s spouse will be treated as having acquired ira directly from decedent and not from decedent’s estate_or_trust taxpayer is eligible to roll over ira to one or more iras established and maintained in her own name pursuant to sec_408 provided that the rollover occurs no later than the sixtieth day following the day the proceeds of ira are distributed taxpayer will not be required to include in her gross_income for federal_income_tax purposes for the calendar_year in which the distribution and rollover occur the amount distributed from ira and timely rolled over into the iras established and maintained in taxpayer’s name provided the rollover_contribution meets the requirements of sec_408 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling letter is based on the assumption that all actions by trustee discussed or referenced in this letter comply with the laws of state this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 plr-113758-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely cathy v pastor senior counsel qualified_plans branch tax exempt government entities cc
